Opinion by
Judge Hardin :
These cases, having been heard together, will be so decided.
Waiving other objections taken in the argument to both judgments, we deem' it sufficient to say that the first judgment of sale* being directly in conflict with the decision of this court in the case of Emison v. Risque, 9 Bush 24, in that it directs a sale of the land for one instalment of purchase money subject to another, it must be reversed for reasons indicated in the opinion of the court in that case, and the error in that judgment necessarily invalidates the other.

Rodman, Wheat, for appellant.


Thorn & Drane, for appellee.

Wherefore both judgments are reversed and the causes remanded for further proceedings not inconsistent with this opinion.
Judge Pryor did not sit in this case.